Citation Nr: 1122515	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-03 376A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a skull fracture.

2.  Entitlement to a compensable rating for anxiety neurosis.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to February 1944 and from August 1, 1950, to August 29, 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board remanded the Veteran's claim in September 2009, April 2010, and October 2010.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO in St. Petersburg, Florida. 


REMAND

In correspondence dated February 2011, the Veteran was notified that he was scheduled for a video conference hearing before the Board on April 4, 2011.  The Veteran contacted VA on May 11, 2011, and indicated that he sent a letter explaining that he missed the April 2011 hearing because he was rushed into emergency surgery at a private medical facility.  He requested that the hearing be rescheduled.  

Although the Veteran did not submit a copy of the letter which he contends he submitted to VA explaining why he missed the April 2011 hearing, nor is it clear whether that letter was submitted within fifteen days of the missed hearing, the Board finds that good cause is shown for the Veteran's failure to appear for the hearing.  38 C.F.R. § 20.704(d) (2010).  Consequently, a remand is necessary to reschedule the Veteran for a hearing before the Board.  

Additionally, when the Veteran contacted VA in May 2011, he indicated that there should not be a power of attorney associated with his claims file.  However, a VA Form 21-22a, Appointment of Individual as Claimant's Representative, was properly executed by the Veteran on September 28, 2010.  The RO should clarify whether the Veteran wants to revoke the power of attorney.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Contact the Veteran and determine whether he wants to revoke the VA Form 21-22a, Appointment of Individual as Claimant's Representative, executed on September 28, 2010.  

2.  Thereafter, schedule the Veteran for a video conference hearing before a Veterans Law Judge.  Provide the proper notice of the hearing date and time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

